 1                                                                                  O

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT

 8                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

 9

10   MONSTER FILM LIMITED, a corporation,     Case No.: 2:16-CV-01414-ODW(KS)

11                Plaintiff,                  Assigned to: Hon. Otis D. Wright II
           vs.                                Courtroom: 11
12                                            Complaint Filed: February 29, 2016
     GALLOPING ILLUSIONS PTY LTD., a          Trial: None
13   corporation, CARLOS ALPERIN, an
     individual, ROHAM GHODSI, an
14   individual, CHRISTIAN MARTINEN, an
     individual, and DOES 1-100, inclusive,   ORDER GRANTING STIPULATED
15                                            JUDGMENT [206]
                 Defendants.
16
     CHRISTIAN MARTINEN, an individual,
17
                  Counter-Claimant,
18         vs.
19   MONSTER FILM LIMITED, a corporation,
20               Counter-Defendant.
21   CHRISTIAN MARTINEN, an individual,
22                Third-Party Plaintiff.
           vs.
23
     GALLOPING ILLUSIONS PTY LTD., a
24   corporation, ROHAM GHODSI, an
     individual, CARLOS ALPERIN, an
25   individual, MAXIM KOZLOV, an
     individual, and MOES 1-100, inclusive,
26
                 Third-Party Defendants.
27

28
 1         The Court, having read and considered the Joint Stipulation re Entry of
 2   Judgment and Order that has been executed on behalf of Plaintiff Christian Martinen
 3   (“Plaintiff”), on the one hand, and Defendants Carlos Alperin, Roham Ghodsi, and
 4   Galloping Illusions (collectively “Defendants”), on the other hand, and good cause
 5   appearing therefore:
 6         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
 7         1.     This Court has jurisdiction over the parties to this action and over the
 8   subject matter hereof pursuant to 28 U.S.C. §§ 1332 and 1338. Service of process
 9   was properly made against Defendants.
10         2.     The Court shall retain jurisdiction of this action and over the parties to
11   this Action to entertain such further proceedings and to enter such further orders as
12   may be necessary or appropriate to implement and enforce the Settlement
13   Agreement among the parties and to enter and enforce the stipulated Judgment.
14         3.     Each side shall bear its own fees and costs of suit.
15         4.     The above-captioned action, shall, upon filing by Plaintiff of the
16   Stipulation for Entry of Judgment and Judgment Pursuant to Stipulation, and
17   requesting entry of judgment against Defendants, be reopened should Defendants
18   default under the terms of the Settlement Agreement.
19

20

21

22   October 3, 2018                                ______________________
                                                    Hon. Otis D. Wright, II
23                                                  United States District Judge
24

25

26

27

28

                                                2
